Exhibit 10.1.49
EXECUTION COPY
 
 
SECURITY AGREEMENT
dated as of October 8, 2010
between
MIRANT MARSH LANDING, LLC,
as the Grantor
and
DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Collateral Agent
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                Page  
ARTICLE I DEFINITIONS, ETC.
    1  
1.01. Certain Uniform Commercial Code Terms
    1  
1.02. Certain Definitions and Principles of Construction and Interpretation
    1  
1.03. Additional Definitions
    2  
 
       
ARTICLE II REPRESENTATIONS AND WARRANTIES
    4  
2.01. Names, Etc.
    4  
2.02. Changes in Circumstances
    4  
2.03. [Reserved]
    4  
2.04. Deposit Accounts and Securities Accounts
    4  
2.05. Commercial Tort Claims
    4  
 
       
ARTICLE III COLLATERAL
    4  
 
       
ARTICLE IV ACCOUNTS
    6  
 
       
ARTICLE V FURTHER ASSURANCES; REMEDIES
    6  
5.01. Delivery and Other Perfection
    6  
5.02. Other Financing Statements or Control
    7  
5.03. Preservation of Rights
    7  
5.04. Special Provisions Relating to Certain Collateral
    7  
5.05. Remedies
    8  
5.06. Deficiency
    10  
5.07. Locations; Names, Etc.
    10  
5.08. Private Sale
    10  
5.09. Application of Proceeds
    11  
5.10. Attorney-in-Fact
    11  
5.11. Perfection and Recordation
    11  
5.12. Termination
    11  
5.13. Release of Liens
    11  
 
       
ARTICLE VI MISCELLANEOUS
    12  
6.01. Waiver
    12  
6.02. Notices
    12  
6.03. Expenses
    12  
6.04. Amendments, Etc.
    12  
6.05. Successors and Assigns
    12  

Security Agreement

- i -



--------------------------------------------------------------------------------



 



         
6.06. Marshalling
    12  
6.07. Captions
    13  
6.08. Counterparts; Integration; Effectiveness
    13  
6.09. Governing Law; Jurisdiction; Etc.
    13  
6.10. Agents and Attorneys-in-Fact
    14  
6.11. Severability
    14  
6.12. Non-Recourse
    14  
6.13. Collateral Agent
    15  

          Annexes        
ANNEX A
  -   Filing Details
ANNEX B
  -   Accounts
ANNEX C
  -   Commercial Tort Claims

Security Agreement

- ii -



--------------------------------------------------------------------------------



 



          This SECURITY AGREEMENT (this “Agreement”) dated as of October 8,
2010, between MIRANT MARSH LANDING, LLC, a limited liability company duly
organized under the laws of the State of Delaware (the “Grantor”) and DEUTSCHE
BANK TRUST COMPANY AMERICAS, in its capacity as collateral agent (in such
capacity, together with its successors in such capacity, the “Collateral Agent”)
under the Collateral Agency Agreement referred to below.
          The Grantor may from time to time obtain credit and other financial
accommodations from the Secured Parties pursuant to the Credit Agreement dated
as of October 8, 2010 among the Grantor, the lenders party thereto, the
Collateral Agent, Deutsche Bank Trust Company Americas, in its capacity as
depositary bank (in such capacity, together with its successors in such
capacity, the “Depositary Bank”) and The Royal Bank of Scotland plc, as
administrative agent (in such capacity, together with its successors in such
capacity, the “Administrative Agent” (the “Credit Agreement”). In addition, the
Grantor may from time to time be obligated to various Permitted Swap
Counterparties in respect of one or more Permitted Swap Agreements under and as
defined in the Credit Agreement.
          The Grantor, the Collateral Agent, the Depositary Bank, and the
Administrative Agent are parties to the Collateral Agency and Intercreditor
Agreement dated as of October 8, 2010 (the “Collateral Agency Agreement”).
          To induce the Secured Parties to extend such credit and other
financial accommodations, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Grantor has agreed
to grant a security interest in the Collateral (as hereinafter defined) as
security for the Secured Obligations.
          Accordingly, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS, ETC.
          1.01. Certain Uniform Commercial Code Terms. As used herein, the terms
“Accession”, “Account”, “As-Extracted Collateral”, “Chattel Paper”, “Commodity
Account”, “Commodity Contract”, “Deposit Account”, “Document”, “Electronic
Chattel Paper”, “Equipment”, “Fixture”, “General Intangible”, “Goods”,
“Instrument”, “Inventory”, “Investment Property”, “Letter-of-Credit Right”,
“Payment Intangible”, “Proceeds”, “Promissory Note”, “Software” and “Tangible
Chattel Paper” have the respective meanings set forth in Article 9 of the NYUCC,
and the terms “Certificated Security”, “Entitlement Holder”, “Financial Asset”,
“Instruction”, “Securities Account”, “Security”, “Security Certificate”,
“Security Entitlement” and “Uncertificated Security” have the respective
meanings set forth in Article 8 of the NYUCC.
          1.02. Certain Definitions and Principles of Construction and
Interpretation. Each term defined in the Credit Agreement and used herein
without definition has the meaning assigned to such term in the Credit
Agreement. The principles of construction and interpretation set forth in
Sections 1.02 and 1.03 of the Credit Agreement shall apply to, and are hereby
incorporated by reference in, this Agreement.
Security Agreement

 



--------------------------------------------------------------------------------



 



          1.03. Additional Definitions. In addition, as used herein, the
following terms will have the meanings assigned below:
          “Administrative Agent” has the meaning assigned to such term in the
introductory paragraphs hereof.
          “Agreement” has the meaning assigned to such term in the introductory
paragraphs hereof.
          “Agreement Collateral” means, collectively, without limitation, the
Assigned Agreements and (i) all rights of the Grantor to receive moneys due and
to become due under or pursuant to the Assigned Agreements, (ii) all rights of
the Grantor to receive proceeds of any insurance, indemnity, warranty or
guaranty with respect to the Assigned Agreements, (iii) claims of the Grantor
for damages arising out of or for breach of or default under the Assigned
Agreements and (iv) the right of the Grantor to terminate the Assigned
Agreements, to perform thereunder and to compel performance and otherwise
exercise all remedies thereunder.
          “Assigned Agreements” means, collectively, all agreements, contracts
and documents, including each Project Document to which the Grantor is now or
may hereafter become a party, in each case as such agreements may be amended,
amended and restated, supplemented or otherwise modified from time to time.
          “Collateral” has the meaning assigned to such term in Section 3.
          “Collateral Agency Agreement” has the meaning assigned to such term in
the introductory paragraphs hereof.
          “Collateral Agent” has the meaning assigned to such term in the
introductory paragraphs hereof.
          “Copyright Collateral” means all Copyrights, whether now owned or
hereafter acquired by the Grantor.
          “Copyrights” means all copyrights, copyright registrations and
applications for copyright registrations, including all renewals and extensions
thereof, all rights to recover for past, present or future infringements thereof
and all other rights whatsoever accruing thereunder or pertaining thereto.
          “Credit Agreement” has the meaning assigned to such term in the
introductory paragraphs hereof.
          “Grantor” has the meaning assigned to such term in the introductory
paragraphs hereof.
          “Intellectual Property” means, collectively, all Copyright Collateral,
all Patent Collateral and all Trademark Collateral, together with (a) all
inventions, processes, production methods, proprietary information, know-how and
trade secrets; (b) all licenses or user or other agreements granted to the
Grantor with respect to any of the foregoing, in each case whether now
Security Agreement

- 2 -



--------------------------------------------------------------------------------



 



or hereafter owned or used; (c) all information, customer lists, identification
of suppliers, data, plans, blueprints, specifications, designs, drawings,
recorded knowledge, surveys, engineering reports, test reports, manuals,
materials standards, processing standards, performance standards, catalogs,
computer and automatic machinery software and programs; (d) all field repair
data, sales data and other information relating to sales or service of products
now or hereafter manufactured; (e) all accounting information and all media in
which or on which any information or knowledge or data or records may be
recorded or stored and all computer programs used for the compilation or
printout of such information, knowledge, records or data; (f) all authorizations
now held or hereafter held by the Grantor in respect of any of the items listed
above; and (g) all causes of action, claims and warranties now or hereafter
owned or acquired by the Grantor in respect of any of the items listed above.
          “Non-Recourse Parties” has the meaning assigned to such term in
Section 6.12.
          “NYUCC” means the Uniform Commercial Code as in effect from time to
time in the State of New York.
          “Patent Collateral” means all Patents, whether now owned or hereafter
acquired by the Grantor and all income, royalties, damages and payments now or
hereafter due and/or payable under or with respect thereto.
          “Patents” means all patents and patent applications, including the
inventions and improvements described and claimed therein together with the
reissues, divisions, continuations, renewals, extensions and
continuations-in-part thereof, all income, royalties, damages and payments now
or hereafter due and/or payable with respect thereto, all damages and payments
for past or future infringements thereof and rights to sue therefor, and all
rights corresponding thereto throughout the world.
          “Secured Obligation Event of Default” shall have the meaning assigned
to such term in the Collateral Agency Agreement.
          “Secured Obligation Documents” shall have the meaning assigned to such
term in the Collateral Agency Agreement.
          “Secured Obligations” shall have the meaning assigned to such term in
the Collateral Agency Agreement.
          “Trademark Collateral” means all Trademarks, whether now owned or
hereafter acquired by the Grantor, together, in each case, with the product
lines and goodwill of the business connected with the use of, and symbolized by,
each such trade name, trademark and service mark. Notwithstanding the foregoing,
the Trademark Collateral does not and shall not include any Trademark that would
be rendered invalid, abandoned, void or unenforceable by reason of its being
included as part of the Trademark Collateral.
          “Trademarks” means all trade names, trademarks and service marks,
logos, trademark and service mark registrations, and applications for trademark
and service mark registrations, including all renewals of trademark and service
mark registrations, all rights to
Security Agreement

- 3 -



--------------------------------------------------------------------------------



 



recover for all past, present and future infringements thereof and all rights to
sue therefor, and all rights corresponding thereto throughout the world.
ARTICLE II
REPRESENTATIONS AND WARRANTIES
          The Grantor represents and warrants to the Collateral Agent (on behalf
of the Secured Parties) that:
          2.01. Names, Etc. The full and correct legal name, type of
organization, jurisdiction of organization and organizational ID number (if
applicable) of the Grantor as of the date hereof are correctly set forth in
Annex A. Said Annex A correctly specifies (a) the place of business of the
Grantor or, if the Grantor has more than one place of business, the location of
the chief executive office of the Grantor and (b) each location where any
financing statement naming the Grantor as debtor is currently on file.
          2.02. Changes in Circumstances. The Grantor has not (a) within the
period of four months prior to the date hereof, changed its location (as defined
in Section 9-307 of the NYUCC), (b) except as specified in Annex A, heretofore
changed its name, or (c) become a “new debtor” (as defined in
Section 9-102(a)(56) of the NYUCC) with respect to a currently effective
security agreement previously entered into by any other Person.
          2.03. [Reserved].
          2.04. Deposit Accounts and Securities Accounts. Annex B sets forth a
complete and correct list of all Deposit Accounts, Securities Accounts and
Commodity Accounts of the Grantor on the date hereof.
          2.05. Commercial Tort Claims. Annex C sets forth a complete and
correct list of all commercial tort claims of the Grantor in existence on the
date hereof.
ARTICLE III
COLLATERAL
          As collateral security for the payment in full when due (whether at
stated maturity, by acceleration or otherwise) and performance of the Secured
Obligations, the Grantor hereby pledges and grants to the Collateral Agent for
the benefit of the Secured Parties a security interest in all of the Grantor’s
right, title and interest in, to and under the following property, in each case
whether tangible or intangible, wherever located, and whether now owned by the
Grantor or hereafter acquired and whether now existing or hereafter coming into
existence (all of the property described in this Section 3 being collectively
referred to herein as the “Collateral”):
               (i) all Accounts;
               (ii) all As-Extracted Collateral;
Security Agreement

- 4 -



--------------------------------------------------------------------------------



 



               (iii) all Chattel Paper;
               (iv) all Deposit Accounts;
               (v) all Documents;
               (vi) all Equipment;
               (vii) all Fixtures;
               (viii) all General Intangibles;
               (ix) all Goods not covered by the other clauses of this
Section 3;
               (x) all Agreement Collateral;
               (xi) all Instruments, including all Promissory Notes;
               (xii) all Intellectual Property;
               (xiii) all Inventory;
               (xiv) all Investment Property not covered by other clauses of
this Section 3, including all Securities, all Securities Accounts and all
Security Entitlements with respect thereto and Financial Assets carried therein,
and all Commodity Accounts and Commodity Contracts (including without limitation
the accounts referred to in Section 2.02 of the Collateral Agency Agreement);
               (xv) all Letter-of-Credit Rights;
               (xvi) all commercial tort claims, as defined in
Section 9-102(a)(13) of the NYUCC, arising out of the events described in Annex
C;
               (xvii) all additional indebtedness from time to time owed to the
Grantor and the instruments, if any, evidencing such indebtedness, and all
interest, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such indebtedness;
               (xviii) all other tangible and intangible personal property
whatsoever of the Grantor; and
               (xix) all Proceeds of any of the Collateral, all Accessions to
and substitutions and replacements for, any of the Collateral, and all
offspring, rents, profits and products of any of the Collateral, and, to the
extent related to any Collateral, all books, correspondence, credit files,
records, invoices and other papers (including all tapes, cards, computer runs
and other papers and documents in the possession or under the control of the
Grantor or any computer bureau or service company from time to time acting for
the Grantor),
Security Agreement

- 5 -



--------------------------------------------------------------------------------



 



          IT BEING UNDERSTOOD, HOWEVER, that (A) in the case of any of the
foregoing that consists of general or limited partnership interests in a general
or limited partnership, the security interest hereunder shall be deemed to be
created only to the maximum extent permitted under the applicable organizational
instrument pursuant to which such partnership is formed, (B) in no event shall
the security interest granted under this Section 3 attach to any lease, license,
contract, property rights or agreement to which the Grantor is a party (or to
any of its rights or interests thereunder) if the grant of such security
interest would constitute or result in either (i) the abandonment, invalidation
or unenforceability of any right, title or interest of the Grantor therein or
(ii) in a breach or termination pursuant to the terms of, or a default under,
any such lease, license, contract, property rights or agreement (other than to
the extent that any such term would be rendered ineffective by Section 9-406,
9-407, 9-408 or 9—409 of the Uniform Commercial Code as in effect in the
relevant jurisdiction), and (C) in the case of any Governmental Approval which
by its terms or in the case of any Governmental Approval or any of the other
foregoing property which by operation of Applicable Law would become void,
voidable, terminable, revocable or otherwise violated if mortgaged, pledged or
assigned hereunder or if a security interest therein was granted hereunder (or
which Applicable Law prohibits the mortgaging, pledging or assigning or granting
of a security interest therein) is expressly excepted and excluded from the
Collateral to the extent necessary to avoid such voidness, voidability,
terminability, revocability, violation or prohibition.
ARTICLE IV
ACCOUNTS
          Except as otherwise provided in the Collateral Agency Agreement, all
Collateral constituting Investment Property or Financial Assets and all cash
proceeds of any Collateral will, at all times, be held in one or more of the
Accounts (as defined in the Credit Agreement) established and maintained in
accordance with the Collateral Agency Agreement.
ARTICLE V
FURTHER ASSURANCES; REMEDIES
          In furtherance of the grant of the security interest pursuant to
Section 3, the Grantor agrees with the Collateral Agent for the benefit of the
Secured Parties as follows:
          5.01. Delivery and Other Perfection. The Grantor shall promptly from
time to time give, execute, deliver, file, record, authorize or obtain all such
financing statements, continuation statements, notices, instruments, documents,
agreements or consents or other papers as may be necessary or reasonably
requested the Collateral Agent to create, preserve, perfect, maintain the
perfection of or validate the security interest granted pursuant hereto or to
enable the Collateral Agent to exercise and enforce the covenants hereunder with
respect to such security interest, and without limiting the foregoing, shall:
     (a) if any of the Investment Property or Financial Assets constituting part
of the Collateral are received by the Grantor, forthwith (x) deliver to the
Collateral Agent any certificates or instruments representing or evidencing the
same, duly endorsed in
Security Agreement

- 6 -



--------------------------------------------------------------------------------



 



blank or accompanied by such instruments of assignment and transfer in such form
and substance as the Collateral Agent may reasonably request, all of which
thereafter shall be held by the Collateral Agent, pursuant to the terms of this
Agreement, as part of the Collateral and (y) take such other action as the
Collateral Agent may reasonably deem necessary or appropriate to duly record or
otherwise perfect the security interest created hereunder in such Collateral;
     (b) promptly from time to time deliver to the Collateral Agent any and all
Instruments constituting part of the Collateral, endorsed and/or accompanied by
such instruments of assignment and transfer in such form and substance as the
Collateral Agent may reasonably request; provided that so long as no Secured
Obligation Event of Default shall have occurred and be continuing, the Grantor
may retain for collection in the ordinary course any Instruments received by the
Grantor in the ordinary course of business and the Collateral Agent shall,
promptly upon request of the Grantor, make appropriate arrangements for making
any Instrument delivered by the Grantor available to the Grantor for purposes of
presentation, collection or renewal (any such arrangement to be effected, to the
extent requested by the Collateral Agent, against trust receipt or like
document); and
     (c) permit representatives of the Collateral Agent, upon reasonable advance
notice, during normal business hours of the Grantor to examine and make copies
from its books and records pertaining to the Collateral, and forward copies of
any notices or communications received by the Grantor with respect to the
Collateral to the Secured Parties, all in such manner as the Collateral Agent
may require (acting reasonably).
     For the sake of clarity, the Collateral Agent has the right (but not the
obligation) to do any of the foregoing.
          5.02. Other Financing Statements or Control. Except as otherwise
permitted under each Secured Obligation Document, the Grantor shall not (a) file
or suffer to be on file, or authorize or permit to be filed or to be on file, in
any jurisdiction, any financing statement or like instrument with respect to any
of the Collateral in which the Collateral Agent is not named as the sole secured
party for the benefit of the Secured Parties, or (b) cause or permit any Person
other than the Collateral Agent to have “control” (as defined in Section 9-104,
9-105, 9-106 or 9-107 of the NYUCC) of any Deposit Account, Securities Account,
Electronic Chattel Paper, Investment Property or Letter-of-Credit Right
constituting part of the Collateral.
          5.03. Preservation of Rights. The Collateral Agent shall not be
required to take steps necessary to preserve any rights against prior parties to
any of the Collateral.
          5.04. Special Provisions Relating to Certain Collateral.
          (a) Assigned Agreements. Anything herein to the contrary
notwithstanding, (a) the Grantor shall remain liable under the contracts and
agreements included in the Grantor’s Collateral to the extent set froth therein
to perform all of its duties and obligations thereunder to the same extent as if
this Agreement had not been executed, (b) the exercise by the Collateral Agent
of any of the rights hereunder shall not release the Grantor from any of its
duties or
Security Agreement

- 7 -



--------------------------------------------------------------------------------



 



obligations under the contracts and agreements included in the Collateral and
(c) no Secured Party shall have any obligation or liability under the contracts
and agreement included in the Collateral by reason of this Agreement or any
other Security Document, nor shall any Secured Party be obligated to perform any
of the obligations or duties of the Grantor thereunder or to take any action to
collect or enforce any claim for payment assigned hereunder.
          (b) Intellectual Property.
               (i) For the purpose of enabling the Collateral Agent to exercise
rights and remedies under Section 5.05 at such time as the Collateral Agent
shall be lawfully entitled to exercise such rights and remedies, and for no
other purpose, the Grantor hereby grants to the Collateral Agent, to the extent
assignable, an irrevocable, non-exclusive license (exercisable without payment
of royalty or other compensation to the Grantor) to use, assign, license or
sublicense any of the Intellectual Property now owned or hereafter acquired by
the Grantor, wherever the same may be located, including in such license
reasonable access to all media in which any of the licensed items may be
recorded or stored and to all computer programs used for the compilation or
printout thereof.
               (ii) Notwithstanding anything contained herein to the contrary,
but subject to any provision of the Secured Obligation Documents that limits the
rights of the Grantor to dispose of their property, so long as no Secured
Obligation Event of Default shall have occurred and be continuing, the Grantor
will be permitted to exploit, use, enjoy, protect, license, sublicense, assign,
sell, dispose of or take other actions with respect to the Intellectual Property
in the ordinary course of the business of the Grantor. In furtherance of the
foregoing, so long as no Secured Obligation Event of Default shall have occurred
and be continuing, the Collateral Agent shall from time to time, upon the
request of the Grantor, execute and deliver any instruments, certificates or
other documents, in the form so requested, that the Grantor shall have certified
are appropriate in its judgment to allow it to take any action permitted above
(including relinquishment of the license provided pursuant to clause
(i) immediately above as to any specific Intellectual Property). Further, upon
the occurrence of the Termination Date, or earlier expiration of this Agreement
or release of the Collateral, the Collateral Agent shall grant back to the
Grantor the license granted pursuant to clause (i) immediately above. The
exercise of rights and remedies under Section 5.05 by the Collateral Agent shall
not terminate the rights of the holders of any licenses or sublicenses
theretofore granted by the Grantor in accordance with the first sentence of this
clause (ii).
          5.05. Remedies.
          (a) Rights and Remedies Generally upon an Event of Default. If a
Secured Obligation Event of Default shall have occurred and is continuing, the
Collateral Agent shall have all of the rights and remedies with respect to the
Collateral of a secured party under the NYUCC (whether or not the NYUCC is in
effect in the jurisdiction where the rights and remedies are asserted) and such
additional rights and remedies to which a secured party is entitled under the
laws in effect in any jurisdiction where any rights and remedies hereunder may
be asserted, including the right, to the fullest extent permitted by law, to
exercise, without notice of any kind (except as provided in this Agreement), all
voting, consensual and other powers of ownership pertaining to the Collateral as
if the Collateral Agent were the sole and absolute
Security Agreement

- 8 -



--------------------------------------------------------------------------------



 



owner thereof (and the Grantor agrees to take all such action as may be
appropriate to give effect to such right); and without limiting the foregoing:
               (i) the Collateral Agent in its discretion may, in its name or in
the name of the Grantor or otherwise, demand, sue for, collect or receive any
money or other property at any time payable or receivable on account of or in
exchange for any of the Collateral, but shall be under no obligation to do so;
               (ii) the Collateral Agent may make any reasonable compromise or
settlement deemed desirable with respect to any of the Collateral and may extend
the time of payment, arrange for payment in installments, or otherwise modify
the terms of, any of the Collateral;
               (iii) the Collateral Agent may require the Grantor to notify (and
the Grantor hereby authorizes the Collateral Agent so to notify) each account
debtor in respect of any Account, Chattel Paper or General Intangible, and each
obligor on any Instrument, constituting part of the Collateral that such
Collateral has been assigned to the Collateral Agent hereunder, and to instruct
that any payments due or to become due in respect of such Collateral shall be
made directly to the Collateral Agent or as it may direct (and if any such
payments, or any other Proceeds of Collateral, are received by the Grantor they
shall be held in trust by the Grantor for the benefit of the Collateral Agent
and as promptly as possible remitted or delivered to the Collateral Agent for
application as provided herein);
               (iv) the Collateral Agent may require the Grantor to assemble the
Collateral at such place or places, reasonably convenient to the Collateral
Agent and the Grantor, as the Collateral Agent may direct (acting reasonably);
               (v) the Collateral Agent may apply the Accounts (as defined in
the Credit Agreement) and any money or other property therein to payment of the
Secured Obligations in accordance with Section 3.06 of the Collateral Agency
Agreement;
               (vi) the Collateral Agent may occupy any premises owned or leased
by any of the Grantors where the Collateral or any part thereof is assembled or
located for a reasonable period in order to effectuate its rights and remedies
hereunder or under law, without obligation to the Grantor in respect of such
occupation; and
               (vii) the Collateral Agent may sell, lease, assign or otherwise
dispose of all or any part of the Collateral, at such place or places as the
Collateral Agent deems best, and for cash or for credit or for future delivery
(without thereby assuming any credit risk), at public or private sale, without
demand of performance or notice of intention to effect any such disposition or
of the time or place thereof (except such notice as is required by applicable
statute and cannot be waived), and the Collateral Agent or any other Secured
Party or anyone else may be the purchaser, lessee, assignee or recipient of any
or all of the Collateral so disposed of at any public sale (or, to the extent
permitted by law, at any private sale) and thereafter hold the same absolutely,
free from any claim or right of whatsoever kind, including any right or equity
of redemption (statutory or
Security Agreement

- 9 -



--------------------------------------------------------------------------------



 



otherwise), of the Grantor, any such demand, notice and right or equity being
hereby expressly waived and released. In the event of any sale, assignment, or
other disposition of any of the Trademark Collateral, the goodwill connected
with and symbolized by the Trademark Collateral subject to such disposition
shall be included. The Collateral Agent may, without notice or publication,
adjourn any public or private sale or cause the same to be adjourned from time
to time by announcement at the time and place fixed for the sale, and such sale
may be made at any time or place to which the sale may be so adjourned.
          The Proceeds of each collection, sale or other disposition under this
Section 5.05, including by virtue of the exercise of any license granted to the
Collateral Agent in Section 5.04(b), shall be applied in accordance with
Section 5.09.
          (b) Certain Securities Act Limitations. The Grantor recognize that, by
reason of certain prohibitions contained in the Securities Act of 1933, as
amended, and applicable state securities laws, the Collateral Agent may be
compelled, with respect to any sale of all or any part of the Collateral, to
limit purchasers to those who will agree, among other things, to acquire the
Collateral for their own account, for investment and not with a view to the
distribution or resale thereof. The Grantor acknowledge that any such private
sales may be at prices and on terms less favorable to the Secured Parties than
those obtainable through a public sale without such restrictions, and,
notwithstanding such circumstances, agree that any such private sale shall be
deemed to have been made in a commercially reasonable manner and that the
Collateral Agent shall have no obligation to engage in public sales and no
obligation to delay the sale of any Collateral for the period of time necessary
to permit the issuer thereof to register it for public sale.
          (c) Notice. The Grantor agree that to the extent the Collateral Agent
is required by applicable law to give reasonable prior notice of any sale or
other disposition of any Collateral, 10 days’ notice shall be deemed to
constitute reasonable prior notice.
          5.06. Deficiency. If the proceeds of sale, collection or other
realization of or upon the Collateral pursuant to Section 5.05 are insufficient
to cover the costs and expenses of such realization and the payment in full of
the Secured Obligations, the Grantor shall remain liable for any deficiency.
          5.07. Locations; Names, Etc. Without at least 30 days’ prior written
notice to the Collateral Agent, the Grantor shall not (i) change its location
(as defined in Section 9-307 of the NYUCC) or (ii) change its name from its
current legal name.
          5.08. Private Sale. The Secured Parties shall incur no liability as a
result of the sale of the Collateral, or any part thereof, at any private sale
pursuant to Section 5.05 conducted in a commercially reasonable manner. The
Grantor hereby waives any claims against the Secured Parties arising by reason
of the fact that the price at which the Collateral may have been sold at such a
private sale was less than the price that might have been obtained at a public
sale or was less than the aggregate amount of the Secured Obligations, even if
the Collateral Agent accepts the first offer received and does not offer the
Collateral to more than one offeree.
Security Agreement

- 10 -



--------------------------------------------------------------------------------



 



          5.09. Application of Proceeds. Except as otherwise herein expressly
provided, the Proceeds of any collection, sale or other realization of all or
any part of the Collateral pursuant hereto, and any other cash at the time held
by the Secured Parties under Section 4 or this Section 5, shall be applied in
accordance with the Collateral Agency Agreement.
          5.10. Attorney-in-Fact. Without limiting any rights or powers granted
by this Agreement to the Collateral Agent while no Secured Obligation Event of
Default has occurred and is continuing, upon the occurrence and during the
continuance of any Secured Obligation Event of Default the Collateral Agent is
hereby appointed the attorney-in-fact of the Grantor for the purpose of carrying
out the provisions of this Section 5 and taking any action and executing any
instruments that the Collateral Agent may deem necessary or advisable to
accomplish the purposes hereof, which appointment as attorney-in-fact is
irrevocable and coupled with an interest. Without limiting the generality of the
foregoing, so long as the Collateral Agent shall be entitled under this
Section 5 to make collections in respect of the Collateral, the Collateral Agent
shall have the right and power to receive, endorse and collect all checks made
payable to the order of the Grantor representing any dividend, payment or other
distribution in respect of the Collateral or any part thereof and to give full
discharge for the same.
          5.11. Perfection and Recordation. The Grantor authorizes the
Collateral Agent to file Uniform Commercial Code financing statements describing
the Collateral as “all assets” or “all personal property and fixtures” of the
Grantor (provided that no such description shall be deemed to modify the
description of Collateral set forth in Section 3). Unless as directed by the
Grantor or the Administrative Agent in writing (and subject to clause (d) of
Section 9.03(a) of the Credit Agreement) to prepare, file or record any
financing statement, continuation statement or ensure the preparation, filing or
recording of the same, the Collateral Agent has no obligation to prepare, file
or record any financing statement, continuation statement or other instrument or
ensure the preparation, filing or recording of the same.
          5.12. Termination. Upon the occurrence of the Termination Date, this
Agreement shall terminate, and the Collateral Agent shall forthwith cause to be
assigned, transferred and delivered, against receipt but without any recourse,
warranty or representation whatsoever, any remaining Collateral and money
received in respect thereof, to or on the order of the Grantor and to be
released and canceled all licenses and rights referred to in Section 5.04(b).
The Collateral Agent shall also, at the expense of the Grantor, execute and
deliver to the Grantor upon such termination such Uniform Commercial Code
termination statements and such other documentation as shall be reasonably
requested by the Grantor to effect the termination and release of the Liens on
the Collateral as required by this Section 5.12.
          5.13. Release of Liens. The Collateral Agent shall release any Lien
covering any asset that has been disposed of in accordance with the provisions
of the Secured Obligation Documents (as directed by the Administrative Agent).
Security Agreement

- 11 -



--------------------------------------------------------------------------------



 



ARTICLE VI
MISCELLANEOUS.
          6.01. Waiver. No failure on the part of any Secured Party to exercise
and no delay in exercising, and no course of dealing with respect to, any right,
power or privilege under this Agreement or any other Secured Obligation Document
shall operate as a waiver of such right, remedy, power or privilege, and no
single or partial exercise of any right, power or privilege under this Agreement
or any other Secured Obligation Document shall preclude any other or further
exercise of such right, remedy, power or privilege, or the exercise of any other
right, power or privilege. The remedies provided in this Agreement are
cumulative and not exclusive of any remedies provided by law.
          6.02. Notices. All notices, requests and other communications provided
for in this Agreement (including any modifications of, or waivers or consents
under, this Agreement) shall be made in accordance with Section 9.01 of the
Credit Agreement.
          6.03. Expenses. The Grantor agrees to reimburse each of the Secured
Parties for all reasonable and documented out-of-pocket costs and expenses of
the Secured Parties (including, without limitation, the reasonable fees and
expenses of legal counsel but limited to one counsel and one financial advisor
to the Lenders) in connection with (a) any Secured Obligation Event of Default
and any enforcement or collection proceeding against the Grantor Pledgor
resulting from a Secured Obligation Default or a Secured Obligation Event of
Default or in connection with the negotiation of any restructuring or “work-out”
(whether or not consummated) of the obligations of the Borrower under this
Agreement and (b) the enforcement of this Section 6.03, and all such costs and
expenses shall be Secured Obligations entitled to the benefits of the collateral
security provided pursuant to Section 3.
          6.04. Amendments, Etc. The terms of this Agreement may be amended,
supplemented, waived or otherwise modified only by an instrument in writing duly
executed by the Grantor and the Collateral Agent (acting in accordance with the
Collateral Agency Agreement). Any such amendment, supplement, waiver or
modification shall be binding upon the Collateral Agent and each Secured Party,
each holder of any of the Secured Obligations and the Grantor. Any waiver shall
be effective only in the specific instance and for the specified purpose for
which it was given.
          6.05. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns (provided that the Grantor shall not assign or transfer its rights or
obligations hereunder without the prior written consent of the Collateral
Agent).
          6.06. Marshalling. Neither the Collateral Agent nor any Secured Party
shall be under any obligation to marshal any assets in favor of the Grantor or
any other party or against or in payment of any or all of the Secured
Obligations.
Security Agreement

- 12 -



--------------------------------------------------------------------------------



 



          6.07. Captions. The table of contents and captions and Section
headings appearing in this Agreement are included solely for convenience of
reference and are not intended to affect the interpretation of any provision of
this Agreement.
          6.08. Counterparts; Integration; Effectiveness. This Agreement may be
executed in any number of counterparts, each of which when so executed and
delivered shall be an original, but all the counterparts together shall
constitute one and the same instrument and any of the parties hereto may execute
this Agreement by signing any such counterpart. This Agreement and the other
Secured Obligation Documents constitute the entire agreement and understanding
among the parties to this Agreement with respect to the matters covered by this
Agreement and the other Secured Obligation Documents and supersede any and all
prior agreements and understandings, written or oral, with respect to such
matters. This Agreement shall become effective at such time as counterparts of
this Agreement have been signed and delivered by all of the intended parties to
this Agreement.
          6.09. Governing Law; Jurisdiction; Etc.
          (a) Governing Law. This Agreement shall be construed in accordance
with and governed by the law of the State of New York.
          (b) Submission to Jurisdiction. Any legal action or proceeding with
respect to this Agreement or any other Financing Document shall, except as
provided in clause (d) below, be brought in the courts of the State of New York
in the County of New York or of the United States for the Southern District of
New York and, by execution and delivery of this Agreement, each party hereto
hereby irrevocably accepts for itself and in respect of its property, generally
and unconditionally, the jurisdiction of the aforesaid courts. Each party hereto
agrees that a judgment, after exhaustion of all available appeals, in any such
action or proceeding shall be conclusive and binding upon it, and may be
enforced in any other jurisdiction, including by a suit upon such judgment, a
certified copy of which shall be conclusive evidence of the judgment.
          (c) Waiver of Venue. Each party hereto hereby irrevocably waives any
objection that it may now have or hereafter have to the laying of the venue of
any suit, action or proceeding arising out of or relating to this Agreement or
any other Financing Document brought in the Supreme Court of the State of New
York, County of New York or in the United States District Court for the Southern
District of New York, and hereby further irrevocably waives any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum.
          (d) Rights of the Secured Parties. Nothing in this Section 6.09 shall
limit the right of the Secured Parties to refer any claim against the Grantor to
any court of competent jurisdiction outside of the State of New York, nor shall
the taking of proceedings by any Secured Party before the courts in one or more
jurisdictions preclude the taking of proceedings in any other jurisdiction
whether concurrently or not.
          (e) Waiver of Jury Trial. THE GRANTOR AND, BY ACCEPTANCE OF THE
BENEFITS HEREOF, EACH OF THE SECURED PARTIES HEREBY EXPRESSLY WAIVES ANY RIGHT
TO TRIAL BY JURY OF ANY CLAIM, DEMAND,
Security Agreement

- 13 -



--------------------------------------------------------------------------------



 



ACTION OR CAUSE OF ACTION ARISING UNDER ANY FINANCING DOCUMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO ANY FINANCING DOCUMENT, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND THE GRANTOR AND, BY ACCEPTABLE OF
THE BENEFITS HERETO, EACH OF THE SECURED PARTIES HEREBY AGREES AND CONSENTS THAT
ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
          6.10. Agents and Attorneys-in-Fact. The Collateral Agent may employ
agents and attorneys-in-fact in connection herewith and shall not be responsible
for the negligence or misconduct of any such agents or attorneys-in-fact
selected by it in good faith.
          6.11. Severability. If any provision hereof is invalid and
unenforceable in any jurisdiction, then, to the fullest extent permitted by law,
(a) the other provisions hereof shall remain in full force and effect in such
jurisdiction and shall be liberally construed in favor of the Secured Parties in
order to carry out the intentions of the parties hereto as nearly as may be
possible and (b) the invalidity or unenforceability of any provision hereof in
any jurisdiction shall not affect the validity or enforceability of such
provision in any other jurisdiction.
          6.12. Non-Recourse. Notwithstanding anything herein or in any other
Transaction Document to the contrary, the obligations of the Grantor under this
Agreement, and any certificate, notice, instrument or document delivered
pursuant hereto, are obligations solely of the Grantor and do not constitute a
debt or obligation of (and no recourse shall be made with respect to) the Parent
or such Affiliates (collectively, the “Non-Recourse Parties”), except as
hereinafter set forth in this Section or as expressly provided in any
Transaction Document to which such Non-Recourse Party is a party. No action
under or in connection with this Agreement or any other Financing Document to
which the Grantor is a party shall be brought against any Non-Recourse Party,
and no judgment for any deficiency upon the obligations hereunder or thereunder
shall be obtainable by any Secured Party against any Non-Recourse Party, except
as hereinafter set forth in this Section or as expressly provided in any
Transaction Document to which such Non-Recourse Party is a party.
Notwithstanding any of the foregoing, it is expressly understood and agreed that
nothing contained in this Section shall in any manner or way (i) restrict the
remedies available to any Agent or Secured Party to realize upon the Collateral
or under any Transaction Document, or constitute or be deemed to be a release of
the obligations secured by (or impair the enforceability of) the Liens and
security interests and possessory rights created by or arising from any
Financing Document or (ii) release, or be deemed to release, any Non-Recourse
Party from liability for its own fraudulent actions, gross negligence or willful
misconduct or from any of its obligations or liabilities under any Transaction
Document to which such Non-Recourse Party is a party.
Security Agreement

- 14 -



--------------------------------------------------------------------------------



 



          6.13. Collateral Agent. Notwithstanding anything else to the contrary
herein, whenever reference is made in this Agreement to any discretionary action
by, consent, designation, specification, requirement or approval of, notice,
request or other communication from, or other direction given or action to be
undertaken or to be (or not to be) suffered or omitted by the Collateral Agent
or to any election, decision, opinion, acceptance, use of judgment, expression
of satisfaction or other exercise of discretion, rights or remedies to be made
(or not to be made) by the Collateral Agent, it is understood that in all cases
the Collateral Agent shall be fully justified in failing or refusing to take any
such action under this Agreement if it shall not have received such written
instruction, advice or concurrence of the Administrative Agent (acting in
accordance with the Credit Agreement and other Financing Documents), as it deems
appropriate. This provision is intended solely for the benefit of the Collateral
Agent and its successors and permitted assigns and is not intended to and will
not entitle the other parties hereto to any defense, claim or counterclaim, or
confer any rights or benefits on any party hereto.
[Remainder of page intentionally left blank]
Security Agreement

- 15 -



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Security
Agreement to be duly executed and delivered as of the day and year first above
written.

            GRANTOR:

MIRANT MARSH LANDING, LLC
      By:   /s/ G. Gary Garcia         Name:   G. Gary Garcia        Title:  
Vice President and Treasurer     

Signature Page to Security Agreement

 



--------------------------------------------------------------------------------



 



            COLLATERAL AGENT:

DEUTSCHE BANK TRUST COMPANIES AMERICAS,
not it its individual capacity but solely as Collateral Agent
      By:   /s/ Wanda Camacho         Name:   Wanda Camacho        Title:   Vice
President              By:   /s/ Yana Kislenko         Name:   Yana Kislenko   
    Title:   Assistant Vice President     

Signature Page to Security Agreement

 



--------------------------------------------------------------------------------



 



ANNEX A
FILING DETAILS

                  Jurisdiction of Legal Name   Type of Organization  
Organization
Mirant Marsh Landing, LLC
  Limited liability company   Delaware

Annex A to Security Agreement

 



--------------------------------------------------------------------------------



 



ANNEX B
ACCOUNTS

          Name   Bank   Account #
Mirant- Construction Account
  Deutsche Bank National Trust Company   S60655.1
Mirant- Operating Account
  Deutsche Bank National Trust Company   S60655.2
Mirant- Revenue Account
  Deutsche Bank National Trust Company   S60655.3
Mirant- Debt Service Reserve Account
  Deutsche Bank National Trust Company   S60655.4
Mirant- Interest Payment Account
  Deutsche Bank National Trust Company   S60655.5
Mirant- Principal Payment Account
  Deutsche Bank National Trust Company   S60655.6
Mirant- Insurance/Condemnation Proceeds Account
  Deutsche Bank National Trust Company   S60655.7
Mirant- Distribution Account
  Deutsche Bank National Trust Company   S60655.8
Mirant- Major Maintenance Account
  Deutsche Bank National Trust Company   S60655.9
Mirant- Prepayment Account
  Deutsche Bank National Trust Company   S60655.10
Mirant Marsh Landing, LLC
  Bank of America, N.A.   4426939162

Annex B to Security Agreement

 



--------------------------------------------------------------------------------



 



ANNEX C
COMMERCIAL TORT CLAIMS
None.
Annex A to Security Agreement

 